 

 

 

’ RECEWED

“District Court of the United States” OCT 1` 2 2018
Dis"i°~t °f Mi””°$°t“ cLEaK,u.s.u\sTchcoum
NI\NNEAPU, M\I\WESOTA
UNITED STATES OF AMERICA l
Plainti/j’,
Versus

)
)
)
)
)
)
)
)
)
)
)
)

Case No. 16-cv-02547 (SNR/LIB)
William J. Mooney, in propria persona;
And, Joni T. Mooney, in propria persona;
And, Harbor Holding, Mid-Atlantic
Trustees and Administrators.

Defena'ants,

Opposition to Magistrate’s Recommendation Docket 166

Comes now William Joseph Mooney and Joni Therese Mooney (“Mooneys”)
With the Opposition to Magistrate’s Recommendation Docket 166 (“Opposition”) in
i‘the Court” (“District Court of the United States” arising under Article III Sectionsv
1 and 2 of the Constitution of the United States exercising the judicial Power of ithe
United States) and not “this Court” being the “United States District Court,” i.e.

(“USDC”)) that is opérating under the codified 28 U.S.C. § 132.

 

Tablc of Contents

I. Subject Matter Jurisdiction Arising Under Article III Sections 1 and 2 Exercising the Judicial

Power of the United States. ............................................ ` ................................................................. 2
A. Deiinitions. ........................................................................................... ‘ ................................. 5
a. “District Courts Means.” ..................................................................................................... 5

b. “Subject Matter Jurisdiction” in the “United States” Article III Courts of the United

States ..................... ; .........................................................................

5

"SCANW
ncr ,112012

Pag€ 17 Of 29 ua,o\amlomoumml='l=§\__

  

 

 

 

 

 

 

 

c. “Counsel for the United States of America”...................' .................................................... 8

1. Definition of “Behalf” .................................................................................................... 9
d. Deflnition of “Facial Attack” ........................................................................................... 11
e. “United States” and “United States of Arnerica a sovereign body politic” ...................... 13

f. “Subject Matter Jurisdiction” Must on the Record Arising under Article III Sections 1

and 2. ..................................................................................................................................... 13
g. Legislative History. .......................................................................................................... 17
h. “citizens of the United States.” ......................................................................................... 19

1.. The Fourteenth Arnendrnent Doesn’t Apply To “citizens of the United States” in the
District of Columbia or to the District of Colurnbia ....................................................... ,..21
2. The Fifteenth Amendment Does not Confer any Right of Suffrage on Anyone. .......... 22

i. The “STATE OF MINNESOTA” isn’t one of the several States But is a “State of the

United States .......................................................................................................................... 23
j. Use of “Means” in Definition of Terrns. ................................. ` ...... _ .................................... 23
II. Tax Court Holdings ................................................................................................................... 26
III. Conclusion .............................................................................................................................. 27

I. Subiect Matter Jurisdiction Arising Under Article III Sections l and 2 Exercising

the J udicial Power of the United States.

“Leo I. Brisbois, United States Magistrate Judge,” hereafter “Minor Inquisitor” is

untrammeled by the Rule of Law and the Precedents/Holdings of the Courts of the United

Page 2 of 29

 

 

 

 

 

 

States arising under Article III sections l and 2 exercising the judicial Power of the
United States proffering Off-Point Obfuscations and ipse dixit pontifications in this
Court that is merely a chameleon camouflaged Star Chamber court using the cruel
itrilemma of coercing people to incriminate themselves by forcing people to answer all
‘ questions that might be asked by the accusers (depositions is one of the methods using
defined Words or phrases as terms with “means” with a totally exclusive new meaning not
'known or disclosed to the person under oath at the deposition and with no adversarial
Court Testimony by the Plaintiff and/or ‘Accusers_Summary judgment tactics not
disclosed using an IRS Agent/Officer Declaration with public records [slick]), face
charges of perjury and be held in contempt, lose their property, and/or be incarcerated if
the accusers don’t like their answers.

Minor Inquisitor cites in his “Report and Recommendation°’ (“Report”) Fraud and
the Judgment is Void1 are grounds to “relieve a party form final judgment, order, or
proceeding for . . .” j

Minor Inquisitor evades answering or opposing liocket 157 page l, to wit:

The subject matter jurisdiction arising under Article III Sections 1 and

2 of the Courts of the United States exercising the judicial Power of the

United States in all Cases, in Law and Equity, arising under this

Constitution, the Laws of the United States, the Treaties made, or which
shall be made, under their Authority can be raised at any time.

The Minor Inquisitor references in his Report pg. 3 “As previously discussed

several times in the present case, it is an unassailable fact that the Court has subject

matter jurisdiction over the present case. (Order, [Docket No. 78], at 7).” This CON
l Report pg. 2.

 

Page 3 of 29

 

 

by Minor Inquisitor is just plain Jane a “subject matter jurisdiction ove`r the present
case” and NOT what Was Motioned by the Mooneys at Docket 157 page l, supra.

Then the Minor Inquisitor relies upon Docket No. 78, at 7 Where “Susan Richard
Nelson United States District Judge” (“Major Inquisitor”) cites on page 7 general statues
but limits the essential element of “subject matter jurisdiction” arising under Article III
Sections 1 and 2 exercising the judicial Power of the United States to all Cases, in Law
and Equity, arising under this Constitution, the Laws of the United States_, and Treaties
made, or which shall be made to just, under their Authority to just “subject matter
jurisdiction” in all to “where a defendant has made a facial attack against subject
matter jurisdiction (as here), “then the court only consider the allegation in the
complaint, deciding Whether jurisdiction exists as a matter of law ” citing Ulana’ v. City of
Winstea’, 570 F.Supp 2d 1114, 1117 (D.Minn. 2008) is that totally off point.

The Major Inquisitor in Docket 78 pg. 7 cites “28 U.S.C. § 1331 (“The M
w shall have original jurisdiction of all civil actions arising under the Constitution,
laws, or treaties of the United States.”); id. at § 1340 (“The district court shall have v
original jurisdiction of any civil action arising under any Act of Congress providing for
internal revenue ”); id. at § 1345 (“[T]he district courts shall have original jurisdiction
of all civil actions, suits or proceedings commenced by the United States . . . .”).” This is
where the Major Inquisitor does not use the “definitions” of terms means and conflates
words and phrases, therein, Mooney will define the terms and meanings of the terms

and phases in 28 U.S.C. § 1331, 1340 and 1345.

Page 4 of 29

 

 

 

A. Deiinitions.

a. “District Courts Means.”

In Wells v. Unitea1 States, 214 F.2d 380, 382 (5th Cir. 1954), to wit:

[W]e think, that by Section 1346, ‘United States as Defendant’, under the
provisions of which appellants seek to maintain their suit, the United
States has consented to waive its sovereign immunity from suit and permit
actions to be brought against it for the recovery of internal revenue taxes
only in the Court of Claims and in the district courts; and that, as used in
Title 28, the term ‘district courts’ means only those courts which are
created under Article III of the Constitution and which are constituted
by Chapter 5 of Title 28. FN6.

FN6. Mookini v. Unitea' States, 303 U.S. 201, 205 (1938) “The term
‘District courts of the United States,’ . . . It describes the constitutional
courts created under article 3 of the Constitution” excluding the
“District courts of the Territory of Hawaii.”

b. “Subject Matter Jurisdiction” in the “United States” Article III Courts of

the United States.

In the “Court of Claims,” supra , the Plaintiff is limited to just the “United States”

2and not the “United States of America” as is the Plaintiff in this instant case. As
evidenced in Attachment 1_Legislative History, Senate Report No. 96-304 of the 96
Stat. 25-58 (1982) citied as “Federal Courts Improvement Act of 1982” (“Attach 1-

-Sen.Rpt.No. 96-304”) wherein, The United States Federal Court of Claims, being an

 

 

2 Rules of the United States Court of Federal Claims, Rule 4 “Rules Committee Notes
2002 Revision . . . because, in this court (with the exception of vaccine cases j, only the
United States is properly the named defendant. See RCFC lO(a).” Rule 10. Form of
Pleadings “(a) Caption; Names of Parties. Every pleading must have a caption with the
court’s name, a title, a file number, and a RCFC 7(a) designation. The title of the
complaint must name all the parties (see RCFC 20(a)), with the United States

designated as the pam defendant; the title of other pleadings, after naming the first

party on each side, may refer generally to other parties.”

Page 5 of 29

 

bona fide Article I3 Court of the United States under the Constitution of the United
States and the United States Court of Appeals for the Federal Circuit being a bona
fide Article III4 Court of the United States arising under the Constitution of the
United States “exercising nationwide jurisdiction.”5

And further, in Attach l_Sen.Rpt.No. 96-304, pg. 9 [833] “The Court of
Appeals for the Federal Circuit differs from other Federal courts of appeals
[8th Circuit Court of Appeals], however, in that its jurisdiction is defined in
terms of subject matter rather than geography.” * “A decision in any one of the
eleven [8th Circuit Court of Appeals] regional circuits is not binding on any of
the others.” In Attach 1-Sen.Rpt.No. 96-304, pg. 9-10[833-834] “Testimony on S.
677 and S. 678 supported the premise that the capacity of the federal appellate
courts to provide a nationwide answer to legal questions could be expanded through

the establishment of new courts of appeals whose jurisdiction is defined on a

*¢c

t_opical6 rather thfan a geographical basis.FN9” Although the jurisdiction
of the federal circuit is presently delineated in the manner outlined above, the

creation of a Federal appellate court with jurisdiction that is defined in terms

 

3 See Attach 1-Sen.Rpt.No. 96-304, pg. 8 [832] “The Bill also creates a new article I v
trial forum known as the United States Claims Co .”

4 See Attach I_Sen.Rpt.No. 96-304, pg. 8 [832] “The bill creates an article III court
that is similar in structure to the eleven other courts of appeals.”

5 See Attach 1_Sen.Rpt.No. 96-304, pg. 8 [832] [T]o fill a Void in the judicial system
by creating an appellate forum capable of exercising nationwide jurisdiction over
appeals in areas of law where Congress determines there is a special need for national
wide uniformity.” 7
6 “Subject matter jurisdiction”_See Attach I_Sen.Rpt.No. 96-304.

 

Page 6 of 29

 

 

of subject matter rather than territory [8“1 Cirgit Court of Appeals|

provides an institutional structure which the Federal judicial system, as it
is presently constituted, lacks.”

This Court is limited to only Plaintiffs being “United States of America”
in Income Tax Cases; and further, the ONLY appeal is to the 8th Circuit Court
of Appeals that is NOT a bona fide Article III Court of _ the United States
arising under Article III sections 1 and 2.

Mooney is Working on filing into the limited jurisdiction of the United States
Federal Court of Claims under 28 U.S.C. § 1491, which is the starting point for ALL
claims against the “United States” a/k/a “United States of America,” wherein as held
by the Minor Inquisitor7 and the Major Inquisitor8 in this instant case are exactly the
same and many others, which of course is not true. This will not be briefed out here
but this Court will be given notice When the Court of Claims lawsuit is filed the
Minor Inquisitor and Major Inquisitor are both untrammeled by precedents
and holding of the Courts of the United States, both untrammeled by Due

Process of Law and both untrammeled by the Rule of Law in this Court.

 

7 Report, pg. 4 “Defendants argument that “Counsel for the United States of America”
has not appeared in the present case is premised upon their again repeated and specious
argument that there is a distinction between the United States and the United States
of America. The Court has already previously considered Defendants’ argument that
there is a legal distinction between the United States and the United States of
America, and the Court has previously found that argument to be lacking in merit.
(Order, [Docket No. 143], at 5 ; Report and Recommendation, [Docket No. 112], at 9).
The undersigned need not, and will not, address these meritless assertions again.”

8 See FN7, supra

Page 7 of 29

 

 

 

 

c. “Counsel for the United States of America”

The Minor Inquisitor and the Major Inquisitor rely upon the Report, pg. 4, the
Order_Docket No. 143 at 5 and Docket No. 112 at 9.
Docket No. 143 at 5, to wit:

The Mooney Defendants also argue that counsel for the United States
lacks the authority to bring this suit because United States Attomeys cannot
sue in the name of the United States of America. (Obj., at 4.) There are two
flaws in this objection, which was raised in the summary judgment motion
and rejected in the R&R. (See R&R, at 9.) First, counsel for the United
States, Michael R. Pahl, is a Trial Attorney from the Tax Division of the
Department of Justice and not, as the Mooney Defendants assert, a United
States Attorney. Second, even if counsel were a United States Attorney,
there is no legal distinction between the United States and the United
States of America. In rejecting this argument when it was raised on
summary judgment, Magistrate Judge Brisbois correctly noted that the
same argument has been raised and rejected repeatedly in cases throughout
the federal courts. See, e.g., United States v. Garcia, No. 13-cr-164 2013
WL 5954688, °"5 (D. Minn. Oct. 4, 2013); United States v. Wacker, No.
98-3267, 1999 WL 176171, at *2 (10th Cir. Mar. 31, 1999). The Court
must therefore reject the Mooney Defendants’ argument as it lacks a
legal basis.

Docket No. 112 at 9, to wit:

The Mooney Defendants also argue that the Assistant United States
Attorney prosecuting this case “cannot bring a claim for the United States
of America” because he lacks the authority to sue on behalf of the United
States of America. (Mem. in Supp., [Docket No. 84], 2-5). They base this
assertion on their purported belief that 28 U.S.C. § 547 only authorizes
United States Attomeys to prosecute offenses committed against “the
United States,” which the Mooney Defendants attempt to distinguish from
' “the United States of America,” as the Plaintiff is named in the case
caption in the present case. (L). Again, this attempted distinction has
been soundly and repeatedly rejected, both by this Court and Federal
courts in other jurisdictio§. See, United States v. Garcia, No. 13-cr-
164 (PJS/LIB), 2013 WL 5954688, *5 (D. Minn. Oct. 4, 2013)
(rejecting the same argument the Mooney Defendants raise here); B, M,
gg._, United States v. Pflum. No. 14-40062-01-DDC, 2016 WL 7242506,
*1-2 (D. Kan. Dec. 15, 2016) (noting that Assistant United States

Page 8 of 29

 

 

 

 

 

Attorney was admitted to practice in the District of Kansas and had been
properly appointed to his post by the Attorney General of the United States
and therefore refusing objection brought under 28 U.S.C. § 547(1) by self-
proclaimed sovereign citizen defendant). The Undersigned sees no reason
to deviate from the cases cited above, and finds the Mooney Defendants’
argument on this point unpersuasive.

The Minor Inquisitor and Major Inquisitor are relying upon the public records of
_ Docket 143 and nowhere does the “Counsel for the United States of America” appear but
the “counsel for the United States” appears twice, therein flows a fortiori that the
“counsel for the United States” and the “counsel for the United States of America”
have no legal distinction under the holdings of the Minor Inquisitor and the Major
Inquisitor as held in the Report, pg. 4; and, as held in Docket No. 143 at 5 ; and, as held in
Docket 112 at 9; and, pursuant to the unpublished case in the “United States District
Court” in Minnesota exercising the “judicial power of a district court” under 28 U. S.C. §
132 and not the “judicial Power of the United States” arising under Article III Sections 1
and 2; and, the unpublished case in the 10th Circuit Case dictum does not exercise
“subject matter jurisdiction” arising under Article III sections l and 2 as disclosed in
Attach 1_sen.Rpt.No. 96-304, stipm.

1. Definition of “Behalf”
From Docket No. 112 at 9, supra., ““|C|annot bring a claim for the United States

of America” because he lacks the authority to sue on behalf of the United States of
l America.” If the Controversy is “on behalf of the United States of America” therein

flows a fortiori therein precluding the “United States of America” nom being the

“Plainriff.”

Page 9 of 29

 

 

1

These Internal Revenue Cases of the “United States of America” cases are brought
on “behalf of the United States”9 and “The United States of America, on behalf of its
agency, the Internal Revenue Service (“IRS” ”;l° and, not on behalf of the “United
States of America” where the Plaintiff is always in the United States District Courts the
“United States of American” and NEVER “United, States.” The “United States” refers to
not to suits by the “United State” as the Plaintiff, but that the “United States” “on
account of, benefit, advantage, interest, profit, defense, vindication,” injra., and “has
no application in a proceeding where the United States is a party,” infra

Concerning “behalf” as found in Meyers v. State, 105 S.W. 48, 49 (Tex.Civ.App.
1907), to wit: l

In the case of State v. Eggerman, 81 Tex. 569, 16 S. W. 1067, then Supreme

Court, in passing upon whether a suit was “in behalf of the state,” adopts

the following definition: “The word ‘behalf’ means in the name of, on

account of, benefit, advantage, interest, profit, defense, vindication; and

in any of these senses this is evidently within the meaning of the
Constitution a suit in behalf of the state.”

In United States v. Payne, 30 F.2d 960, 961-962 (W.D.Northern Div.Wash. 1929),

to wit:

The phrase, ‘except when on behalf of the United States,‘ was
significantly used, and has a restricted application, but has no application
in a proceeding where the United States is a party. It has application to
actions prosecuted or defended by instrumentalities of the United
States, or others, on its behalf. Suit may be brought by one in authority

 

9 See United States of America [Plaintijjf] v. Eleanor Mowery Sheets, et seq, 3:08-cv-
011303 (United States District Court, Northern District of Texas Dallas Division 2008),
Docket 1, pg. 1, Complaint “[O]n behalf of the United States”

10 See United States of America [Petitioner] v. John K. Thornton, 0-13-mc-00087,`
(D.Minn. 2013) Docket l, Pg. 1. Case by Major Inquisitor Nelson.

Page 10 of 29

  

for the benefit or advantage of the United States, and, so brought, would
be in its behalf. See Georgia v. Brailsfora’, 2 Dall. 402, (1792); State v.
Eggerman, 81 Tex. 569, 16 S.W. 1067 (1891); Hill County v. Atchison
(Tex.Civ.App.) 49 S.W. 141. For suit when instrumentality was a party,
see United States v. Clallam County (W.D.Wash.) 283 F. 645 (1922)
(affirmed 263'U.S. 341) (1923), which was an action in which an agency
or instrumentality of the United States defended. See, also, Weeks,
Secretary of War, et al. v. Goltra 7 F.2d 838 (8th Cir. 1925).

There are corporate entities used by the United States as its
instrumentalities and officers who prosecute and defend actions. Such
actions would be on its behalf. The provision, ‘except when on behalf of
the United States,‘ refers not to suits by the United States, but on its
behalf by instrumentalities or officers, the object being not to do the idle
thing of collecting fees for the United States from its instrumentalities or
officers, etc. The law must be construed, if possible, with a consistency to

accomplish its purpose. In re Ayers, 123 U.S. 443, 8 S.Ct. 164, 31 L.Ed.'
216 (1887).

d. Definition of “Facial Attack”

The Minor Inquisitor and Major Inquisitor in the Report 4, pg. 3 “As previously
discussed several times in the present case, it is an unassailable fact that the Court has
subject matter jurisdiction over the present case, (Order, [Docket No. 78], at 7); and rely
upon Docket 78_Memorandum Opinion and Order, pg. 7, to wit:

Moving beyond the Mooney Defendants’ unavailing sovereign citizen
arguments, the fundamental fact is this: Plaintiff has asserted that this Court
has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1340, and 1345,
as well as I.R.C. §§ 7402 and 7403. A quick review of these statutes is all
that is necessary to determine-as a matter of law_ that this Court has
subject matter jurisdiction over this action. See, e.g., 28 U.S.C. § 1331
(“The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.”); ia'.
at § 1340 (“The district court shall have original jurisdiction of any civil
action arising under any Act of Congress providing for internal revenue ”);
ia'. at § 1345 (“[T]he district courts shall have original jurisdiction of all
civil actions, suits or proceedings commenced by the United States . . . .”);
see also Ulana’ v. City of Winsted, 570 F. Supp. 2d 1114, 1117 (D. Minn.
2008) (noting that where a defendant has made a facial attack against

Page 11 of 29

 
   
 
 
 
 
 
 
 
 
 
 
 
   
  
  
  
  
  
   
   
 
 
 
 
 
 
   

 

 

 

 

 

subject matter jurisdiction (as here), “then the court only considers the
allegations in the complaint, deciding whether jurisdiction exists as a
matter of law”) (emphasis added). Likewise, this Court’s authority to
exercise personal jurisdiction over the Mooney Defendants_both residents
of this state-is unquestionable See Milliken v. Meyer, 311 U.S. 457 (1940);
United States v. Olsen, No. l4-cv-3302 (WJM/KLM), 2016 WL 322554, at
*2 (D. Colo. Jan. 27, 2016) (noting that a federal district court has personal
jurisdiction over individuals residing within the territorial boundaries of the
state within Which the court resides). Accordingly, because the Mooney
Defendants can present no non-frivolous arguments in favor of their
jurisdictional motions, the Court overrules their objections and adopts the
"R&R on both matters.

The Mooneys are not making a “facial attack” on codified statutes in Doc 78, pg.
7, supra., consisting 28 U.S.C. §§§ 1331, 1340 or 1345; and, the Mooneys are not
making a “facial attack” on the terms and phrases identified by the Major Inquisitor in
Doc 78, pg. 7 codified in 28 U.S.C. § 1331 “district courts,” “Constitution,” “laws,”
“of the United States;” or, 28 U.S.C. § 1340 “district court,” “Act of Congress;” or,
in 28 U.S.C. § 1345 “district courts,” and “United States.” l

The Minor Inquisitor and Maj or Inquisitor do not address the issues of 28 U.S.C. §
132, which is the “Authority” and “judicial Power” of “this Court.”

“Facial attack” has various applications and the Mooneys are not making a
“constitutional facial challenge” to the above statues identified as defined in Ezell v. City
of Chicago, 651 F.3d 684, 697-699 (7th Cir. 2011). Justice v. Town of Cicero, 827
F.Supp.2d 835, 843 (N.D.Ill. 2011) “[A] successful facial attack means the statute is
wholly invalid and cannot be applied to anyone.” See also Doe v. City of Alburquerque,

667 F.3d 1111 (10th Cir. 2012). The Mooneys are not even challenging by “facial attack”

that 28 U.S.C. § 132 as no authority to exercise “judicial power of a district court” as it

Page 12 of 29

 

 

 

 

 

has application to “citizens of the United States” but does not arise “exercise the judicial

Power of the United States” arising under the “Constitution of the United States” Article
III Section 1 “The judicial Power of the United States” and Section 2. The judicial
Power shall extend to all *Cases, in Law and Equity, arising under this Constitution,
the Laws of the United States, and Treaties made, or which shall be made, under

their Authority.”

e. “United States” and “United States of America a sovereign body politic”

The Minor Inquisitor and Major Inquisitor are knowingly and intentionally
claiming that this Court has “subject matter jurisdiction” over the Plaintiff “United
States of America as a sovereign body politic” as evidenced in public record being
Attachment 2_'Palmer Record District 311 “United States of America is a sovereign
body politic.” (“Attach 2--USA Sovereign Body Politic”), which this Court,` and the
Court shall take judicial Notice of and also under Evidence Rule 901(7) as to its
veracity._

And further, the Minor Inquisitor and Major Inquisitor are holding that the 5
“United States of America” has “standing” to sue in District Court of the United States
arising under Article III Sections 1 and 2 exercising the judicial Power of the United

States in all Cases, in Law and Equity,

f. “Subject Matter Jurisdiction” Must on the Record Arising under Article
III Sections 1 and 2.

The Minor Inquisitor and Major Inquisitor are by their untrammeled actions

knowingly and intentionally NOT addressing 28 U.S.C. § 132 and the following

Page 13 of 29

 

 

 

cases but using totally “off-point” frivolous ipse dixit pontifications.

As held in Owen Equipment and Erection Co. v. Kroger, 437 U.S. 365, 374 (1978)
“It is a fundamental precept that federal courts are courts of limited jurisdiction. The
limits upon federal jurisdiction, whether imposed by the Constitution or by Congress,
must be neither disregarded nor evaded.”

In Statterlee v. Commissioner of Internal Revenue, et al., 195 F.Supp.3d 327
(Dist.Cir. 2016), to wit:

Under Rule 12(b)(1), the plaintiff bears the burden of establishing
jurisdiction by a preponderance of the evidence. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992);
Shekoyan v. Sibley Int’l Corp., 217 F.Supp.2d 59, 63 (D.D.C.2002).Federa1
courts are courts of limited jurisdiction and the law presumes that “a cause
lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of
Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994); see also
Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C.Cir.2004) (“As a court
of limited jurisdiction, we begin, and end, with an examination of our
jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle] III as
well as a statutory requirement no action of the parties can confer
subject-matter jurisdiction upon a federal court.’ ” Akinseye v. District of
Columbia, 339 F. 3d 970, 971 (D. C. Cir. 2003), quoting Ins. Corp. of Ir Ltd.

v. Compagnie des Bauxites de Guinee, 456 U. S. 694, 702, 102 S. Ct. 2099,

72 L. Ed. 2d 492 (1982).

When considering a motion to dismiss for lack of jurisdiction, unlike when
deciding a motion to dismiss under Rule 12(b)(6), the court “is not limited
to the allegations of the complaint.” Hohri v. United States, 782 F.2d 227,
241 (D.C.Cir.1986), vacated on other grounds, 482 U.S. 64, 107 S.Ct.
2246, 96 L.Ed.2d 51 (1987). *333 Rather, “a court may consider such
materials outside the pleadings as it deems appropriate to resolve the
question [of] whether it has jurisdiction to hear the case.” Scolaro v. D.C.
Bd. of Elections & Ethics, 104 F.Supp.2d 18, 22 (D.D.C.2000), citing
Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C.Cir.l992); see also
Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C.Cir.2005).

This Court is not exercising the judicial Power of the United States and this Court

does not Arise under Article III Section 1 and 2 exercising the judicial Power of the

Page 14 of 29

 

 

United States in all Cases in Law and Equity, but the United States District Court
(“USDC”) is operating with the codified authority of as evidenced by the Public Record
of Attachment 3_28 U.S.C. § 132 with Reviser’s Notes (“Attach 3_28 U.S.C.
§ 132”).

This is an excerpt of Attach 3_28 U.S.C. 132 of public record that this Court
shall take judicial Notice thereof, being Title 28, United States Code Congressional
Service, New Title 28_ and Judicial Procedure Pages 1487-2174, 80th Congress_

Z"dSession, Epochal Legislation, West Publishing 1948--pg. i-“augrnented by expert
revisers and consultants”_New Title 28, United States Code, Judicz`ary and Judicial
Procedure With Q[M Legislative History and Reviser’s Notes. Page 1521_28 U.S.C
§ 132. Creation and composition of district courts

(a) There shall be in each judicial district a district court which shall be a
court of record known as the United States District Court for the district.

(b) Each district court shall consist of the district judge or judges for the
district in regular active service. Justices or judges designated or assigned
shall be competent to sit as judges of the court.

(c) Except as otherwise provided by law, or rule or order of court, th_e
judicial power of a district court with respect to any action, suit or
proceeding may be exercised by a single judge, who may preside alone
and hold a regular or special session of court at the same time other
sessions are held by other judges.

Page 1732_-Section 132_Revised [Reviser’s Notes]_Section
132-Section Revised '

Based on title 28, U.S.C., 1940 ed., § 1, and section 641 of title 48,
U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 30, 1900, ch.
339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3,
1911, ch. 231, § 1, 36 Stat. 1087; July 30, 1914, ch. 216, 38 Stat. 580; July
19, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890;

` Dec. 13, 1926, ch. 6, § 1, 44 stat 19).

Section consolidates section 1 of title 28, U.S.C., 1940 ed.; and
section 641 of title 48, U.S.C., 1940 ed., with changes in phraseology
necessary to effect the consolidation.

Subsection gcj is derived from section 641 of title 48, U.S.C., 1940

Page 15 of 29

 

ed. |Territories and Insular Possessions|, which applied only to the

Territo§y of Hawaii. The revised section, by extending it to all districts,
merely recognizes established practice.

Other portions of section 1 of title 28, U.S.C., 1940 ed., are incorporated in
sections 133 and 134 of this title. The remainder of section 641 of title 48,
U.S.C., 1940 ed., is incorporated in sections 91 and 133 of this title.

As to reviser’s notes, it is well settled that the reviser’s notes are authoritative in
interpreting the Code, See United States v. National City Lines, 337 U.S. 78, 81 (1949);
Stainback v. Mo Hock Ke Lok Po, 336 U.S. 368 n. 12 (1949); Aberdeen & Roclgfish R.
Co. v. Students Challenging Regulatory Agency, 422 U.S. 289, 309 (1975)'; Western Pac.
R. Corp. v. Western Pac. R. Co., 345 U.S. 247, 254~255 (1953); Pope v. Atlantic Coast
Line R.Co., 345 U.S. 379, 384 (1953).

An essential element of the “judicial Power of the United States” arises under
Article III Section 1 “The judicial Power of the United States, shall be vested in one
supreme Court, and in such inferior Courts as the Congress may from time to time ordain
and establish. . . . Section 2. The judicial Power shall extent to all Cases, in Law and
Equity, arising under this Constitution, the Laws of the United States, and Treaties made,
or which shall be made, under their Authority” irrevocably precludes “The judicial
power of a district court [28 U.S.C. § 132(c), ibid.] [derived from the Territory of
Hawaii, ibid.] . . . may be exercised by a single judge,” is merely codifying use of an -
“inquisition” CON. See Lawkowski v. Spellings, 443 F.3d 930, 941 (7th Cir. 2006) It_
should not be undertaken in the absence of an actual claim for this form of relief and full
briefing by the parties. See McNeil v. Wisconsin, 501` U.S. 171, 181 n. 2, 111 S.Ct. 2204,

115 L.Ed.2d 158 (1991) (“ What makes a system adversarial rather than inquisitorial is

Page 16 of 29

 

the presence of a judge who does not (as an inquisitor does) conduct the factual and
legal investigation himself, but instead decides on the basis of facts and arguments pro
and con adduced by the parties.”).

When, as here, a matter is moot or the court otherwise lacked jurisdiction, the
judgment amounts to an impermissible advisory opinion, a legal nullity, and is void, In
Williamson v. Berry, 49 U.S. 495, 541 (1850) “But if it [the court] act without authority,
its judgments and orders are a nullity; they are not voidable, but simply void . . .”; Elliott
v. Peirsol ’s Lessee, 26 U.S. 328, 329 (1828) ““But if it [the court] act without authority,
its judgments and orders are a nullity; they are not voidable, but simply void . . .” See
also Vallely v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 353, 354 (1920). In
Dynes v. Hoover, 61 U.S. 65, 66 (1857) as follows:

The following well-settled principles of law cannot be controverted: 'That

when a court has jurisdiction, it has a right to decide every question before

it; and if its decision is merely erroneous, and not irregular and void, it is

binding on every other court until reversed. But if the subject-matter is not

within its jurisdiction, or where it appears, from the conviction itself, that

they have been guilty of an excess, or have decided on matters beyond and

not within their jurisdiction, all is void, and their judgments, or

sentences, are regarded in law as nullities. They constitute no

justification; and all persons concerned in executing such judgments, or
sentences, are trespassers, and liable to an action thereon.' (Numerous case

cites omitted) (Emphasis added)

g. Legislative Histog.
The Legislative History has standing to clarify statutes, including Attach 1_

Sen.Rpt.No. 96-304, supra.

In Blum v. Stenson, 465 U.S. 886, 896 (1984) “Where, as here, resolution of a

question of federal law turns on a statute and the intention of Congress, we look first to

Page 17 of 29

 

 

 

the statutory language and then to the legislative history if the statutory language is

unclear.” See also Toibb v. Radlojj§ 501 U.S. 157, 162 (1991): Public Employees

Retirement system of Ohio v. Betts, 492 U.S. 158, 185 (1989); Oklahoma v. New Mexico,

501 U.S. 221, 234 FN5 (1991).

In Heinzelman v. Secretary of Health and Human Services, 98 Fed.Cl. 808, 816

(2011), to wit:

Statutory interpretation begins with the plain meaning of the language
of the statute. St. Paul Fire & Marine Ins. Co. v. Barry, 438 U.S. 531, 547,
98 S.Ct. 2923, 57 L.Ed.2d 932 (1978) (“The starting point in any case
involving construction of a statute is the language itself.”). If “the
language is clear and fits the case, the plain meaning of the statute will
be regarded as conclusive.” Norfolk Dredging Co. v. United States, 375
F.3d 1106, 1110 (Fed.Cir.2004). “When the language of the statute is not
clear, canons of construction may be used to determine the meaning of
the statute, if possible.” Cherokee Nation of Okla. v. United States, 73
Fed.Cl. 467, 476 (2006). One such fundamental canon of statutory
construction is that “the words of a statute must be read in their context
and with a view to their place in the overall statutory scheme.” Davis v.
Mich. Dep’t of Treasury, 489 U.S. 803, 809, 109 S.Ct. 1500, 103 L.Ed.2d
891 (1989). Additionally, if the statutory language is unclear, the Court
will look to the legislative history of the statute, See, e.g., Blum v.
Stenson, 465 U.S. 886, 896, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984); Allen
v. Principi, 237 F.3d 1368, 1375 (Fed.Cir.2001).

See also Adams v. United States, 65 Fed.Cl. 217, 225 (U.S.Fed.Cl. 2005).

In Zavislak v. United States, 29 Fed.Cl. 525, 528-529, (U.S.Fed.Cl.l993), to wit:

lndeed, if a statute is clear and unambiguous on its face, “that is the end _
of the matter, for the court, as well as the agency, must give effect to
the unambiguously expressed intent of Congress.” Sullivan v. Stroop,
496 U.S. 478, 480, 110 S.Ct. 2499, 2502, 110 L.Ed.2d 438 (1990) (quoting
K-Mart Corp. v. Cartier, Inc., 486 U.S. 281, 108 S.Ct. 1811, 100 L.Ed.2d
313 (1988)); see, e.g., Consumer Proa'. Safety Comm’n v. GTE Sylvania,
Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980);
Darsigny v. O/j‘z`ce of Personnel Management, 787 F.2d 1555, 1557
(Fed.Cir.1986). However, When a statute can be read in more than one way,

Page 18 of 29

 

 

 

or when a statute is ambiguous on its face, courts will resort to the
legislative history to provide a meaning consistent with what Congress
intended. Patterson v. Shumate, 504 U.S. 753, 761, 112 S.Ct. 2242, 2248,
119 L.Ed.2d 519 (1992) (“courts appropriately may refer to a statute’s
legislative history to resolve statutory ambiguity”); Toibb v. Radloff 501
U.S. 157, , 111 S.Ct. 2197, 2200, 115 L.Ed.2d 145 (1991) (“we first

 

look to the statutory language and then to the legislative history if the
statutory language is unclear”); Blum v. Stenson, 465 U.S. 886, 104 S.Ct.
1541, 79 L.Ed.2d 891 (1984).

In Osage Tribe of Indians of Oklahoma v. United States, 68 Fed.Cl. 322
(U.S.Fed.Cl. 2005), to wit:

It is a cardinal rule of statutory construction that “no clause, sentence, or
word shall be superfluous, void, or insignificant.” TRWInc. v. Andrews,
534 U.S. 19, 31, 122 S.Ct. 441, 151 L.Ed.2d 339 (2001) (quoting Duncan v.
' Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001));
United States v. Menasche, 348 U.S. 528, 538-39, 75 S.Ct. 513, 99 L.Ed.
615 (1955) ( “It is our duty to give effect, if possible, to every clause and
word of a statute ....”) (internal citations omitted); James v. Santella, 328
F.3d 1374, 1381 (Fed.Cir.2003) (acknowledging “the general rule against
construing a statute in a way that renders one of its parts inoperative”);
2A Sutherland: Statutes and Statutory Construction § 46:06 (Norman J.
Singer ed., 6th ed.2000).

h. “citizens of the United States.”

The Mooneys having already put their “Political Status, Citizenship and
Allegiance as evidenced by public records at Dockets 155 and 156 confirming that they
are NOT “citizens of the United States.” To claim to be a “citizen of the United States”
is a felony under 18 U.S.C. § 911 and there is no evidence of that fact to date in this

instant case,

The Mooneys are in fact “nationals of the United States” as codified in 8 U.S.C. §
1101 (22)(B) “(B) a person 'who, though not a citizen of the United States, owes

permanent allegiance to the United States.” Both Mooneys are “citizens of

Page 19 of 29

 

 

 

 

Minnesota” domiciled in Minnesota, being one of the several States, which has not

been addressed by this Court’s Inquisitors to date.

The Mooneys are NOT a “citizen of the United States” under 14 Stat. 27 (1866)
memorialized in the 14th Amendment that are using the “public rights” doctrinell with no
“judicial determination” of issues concerning “taxpayers” with no remedies in any
constitutional adversarial Court.

And further, this Court shall take Judicial Notice of the Mooneys’s Right of their
elective franchise, i.e. Suffrage in Minnesota as a “citizen of Minnesota.”

The question arises where is the right or privilege of the elective franchise arise
under: The Constitution of the United States or the constitution of one of the several
States, i.e., being the Constitution of Minnesota? The answer is found in United States v.
Anthony, 24 F.Cas. 829, 829, 830 (Cir.Ct. N.D.N.Y. 1873), to wit:

The thirteenth, fourteenth and fifteenth amendments were designed mainly
for the protection of the newly emancipated negroes, but full effect must, ‘
nevertheless, be given to the language employed

>x< * *
The right of voting, or the privilege of voting, is a right or privilege
arising under the constitution of the state, and not under the constitution
of the United States; and second, that a right of the character here involved
is not one connected with citizenship of the United States.

>x< »x< >x<
[I]f rights of a citizen are thereby violated, they are of that fundamental
class, derived from his position as a citizen of the state, and not those
limited rights belonging tohiim as a citizen of the United States; and
such was the decision in Corjield v. Coryell, 6 F.Cas. 546, 551, 552 (1823).

In Kineen v. Wells, 11 N.E. 916, 918, 919 (Sup.Jud.Ct.Mass. 1887), to wit:

 

11 Kuretski v. C.I.R., 755 F.3d 929, 939-940 (D.C.Cir. 2014).

Page 20 of 29

 

 

If the legislature can impose certain restrictions upon one class of voters,
and exempt another, what is the limit to its discretion?

* * >l=

The right or privilege of voting is a right or privilege arising under the
constitution of each state, and not under the constitution of the United
States. The voter is entitled to vote in the election of officers of the United
States by reason of the fact that he is a Voter in the state in which he resides.
He exercises this right because he is entitled to by the laws of the state
where he offers to exercise it, and not because he is a citizen of the United
States. United States v. Anthony, 24 F.Cas. 829, 830 (Cir.Ct. N.D.N.Y.
1873)

In Corfz`eld v. Coryell, 6 F.Cas. 546, 551, 552 (1823), a case'the Circuit Court of

the United States [a bona fide Article III Court] has described the privileges and
immunities of the citizens of the several States in great detail including this excerpt to
which some additional protections under fourteenth Amendment were overlaid but the

fundamental right of the elective franchise is still posited in the constitution of one of the

several States, to wit:

[M]ay be mentioned as some of the particular privileges and immunities of
citizens, which are clearly embraced by the general description of privileges
deemed to be fundamental: to which may be added, the elective
franchise, as regulated and established by the laws or constitution of
the state in which it is to be exercised.

1.. The Fol_irteei_lth Amendment Doesn’t Alev To “ci@ns of t_l_1_g
United States” in the District of Columbia or to the District of

Columbia.

rn Neizd v. District Of Columbia 110 F.2d 246, 250 FN10 (1940) citing the

holding of Wright v. Davidson, 181 US. 371, 384 (D.C. Cir. 1940), to Wit:

[H]olding the Fourteenth Amendment inapplicable to the District of

Columbia. On the other hagd, the rights and liberties protected by the
bill of ri hts Amendments I to VII a ainst encroachment b the

national governmel_lt have been held applicable to the District although
not to the states. Thus, the provisions of the Fourth Amendment are not

Page 21 of 29

 

applicable to the states (National Safe Deposit Co. v. Stead, 232 U.S. 58, 34
S. Ct. 209, 58 L ..Ed 504; Ohio ex rel. Lloyd v. Dollison, 194 U. S. 445, 24
S. Ct. 703, 48 L. Ed. 1062), although they are to the District. United States v.
Mattingly, 52 App D. C. 188, 285 F. 922

A “citizen of the United States” in the District of Columbia’s Statutes is a
“qualified elector” as found in DC ST § 1-1001.02 (2) “The term “qualified
elector” means a person who . . . (B) is a citizen of the United States.” A
“citizen of the United States” outside of the District of Columbia under the
Fourteenth Amendment is a fiction in law_ “All of this ls a fiction 1n lawlz” and
has the same rights a “corporation, which is included in the Fourteenth
Amendment definition of “person” as found in Grosjean vi American Press Co.,
297 U.S. 233, 244 (1936) and First National Bank of Boston v. Bellotti, 436 U.S.
765, 780 FN15 (1978). Also this “citizen of the United States” in 14 Stat. 27
(1866) codified today in 42 U.S.C. §§§ 1981, 1982 and 1988 that has the same

rights as a “White citizen” is memorialized in the 14th Amendment.

2. The Fifteenth Amendment Does not Confer any Right of Suffrage on
Anyone.

The holding in the Supreme Court of the United States holds that the 15th
Amendment does not confer any Right of Suffrage on anyone Le Grand v. United States,
12 F. 577, 578, 579 (Cir.Ct. E.D.Tx. 1882) in opposition to AG Green’s denial, to wit:

The fifteenth amendment can have no application. That amendment
relates to the right of citi_zens of the United States to vote. It does not
confer the right of suffrage on any one. It merely invests citizens of the
United States with the constitutional right of exemption from
discrimination in the exercise of the elective franchise on account of

 

12 McDonald v. City of Chicago, 130 S.C. 3020, 3062 (2010).

Page 22 of 29

 

 

race, color, or previous condition of servitude. U.S. v. Reese, 92 U.S. 214
(1875); United States v. Reese, 92 U.S. 214 (1875); S.C. 1 Woods, 322
(Cir.Ct. D. La. 1874) affirmed in United States. v. Cruikshank, 92 U.S. 542
(1875).

i. The “STATE OF MINNESOTA” isn’t one of the several States But ls a
“State of the United States.

The “STATE OF MINNESOTA” (“SOM”) is a “State of the United States” as

_ only “citizens of the United States” can vote the within the territorial boundaries of

Minnesota, one of the several States. The SOM is in accord with the National Voter
Registration Act of 1993 in 107 Stat. 97 -109 that limits voting to ONLY “citizens of the
United States.” l
And further, there are no “public [State] Officers of the State of Minnesota”
because under the National Voter Registration Act of 1993 of which the SOM has
adopted the “elections’ are limited to only “citizens of the United States” that vote only
for the “President or Vice President, of Senator or Representative in, or Delegate or
Resident Commissioner to, the Congress” as found in the annotated 185 A.L.R. Fed. 155
(Originally published in 2003), which this Court shall take judicial Notice of all of 185‘
A.L.R. Fed., which has essential elements to this instant case but is beyond this

single pleading to brief out.

j. Use of “Means” in Definition of Terms.

This Court’s Inquisitors have proceeded untrammeled by Congress defining
terms with exclusive new meaning by the use of “means,” which is shocking to say the

least.

Page 23 of 29

 

In Verbie v. Morgan Stanley Smith Barney, LLC, 148 F.Supp.3d 644, 651

(E.D.Tenn. 2015) “See 15 U.S.C. § 78u-6(a) (noting that the definition “shall apply”
throughout the section); see also Burgess v. United States, 553 U.S. 124, 131 n. 3 (2008)
(describing a definition that uses the term “means” as exclusive and a definition that
uses that term “includes” as nonexclusive).” * * * @ 656 “This conclusion is fortified by
the fact that when an exclusive definition is intended the word ‘means' is employed”.
Inv Burgess v. United States, 553 U.S. 124, 131 n. 3 (2008) ““[T]he word ‘includes' is
usually a term of enlargement, and not of limitation.” 2A Singer § 47:7? p. 305 (some
internal quotation marks omitted). Thus “[a] term whose statutory definition declares
what it ‘includes' is more susceptible to extension of meaning than where”--as in §
802(44)_“the definition declares what a term ‘means.’ ” Ibid. See also Groman v.
Commissioner, 302 U.S. 82, 86 (1937) “[W]hen an exclusive definition is intended the
word ‘means' is employed, whereas here the word used is ‘includes.”

In Groman v. Commissioner, 302 U.S. 82, 86 (1937) “This conclusion is fortified
by the fact that when an exclusive definition is intended the word ‘means' is
employed.” See also In re Barnet, 737 P.3d 238, 248 (2nd Cir. 2013); Verbie v. Morgan
Stanley Smith Barney, LLC, 148 F.Supp.3d 644, 653 (E.D.Tenn. 2015).

In UnitedStates Navy-Marine Corps Court of Military Review v. Cheney, 29 M.J.
98, 103 (C.M.A. 1989) “Where Congress intended a more exclusive definition, it used
the word “means,.” In State v. Begay, 225 P.3d 108, 111 (App.Ct.Ore. 2010). ln Berman
v. Neo@Ogilvy LLC, 801 F.3d 145, 156 (2“‘1l Cir. 2015) see also United States v.

DiCristina, 726 P.3d 92, 99 (2d Cir.2013) (quoting Groman v. Commissioner, 302 U.S.

Page 24 of 29

 

 

82, 86 (1937) (“When an exclusive definition is intended the words means is
employed.”)). See also Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253-54, (1992)
(“We have stated time and again that courts must presume that a legislature says in a
statute what it means and means in a statute what it says there.”) * * * “[W]hen an
exclusive definition is intended the word ‘means' is employed....”)”

In Haeger Potteries v. Gilner Potteries, 123 F.Supp. 261, 267-268 (S.D.Cal. 1954)
“Use of the phrase ‘shall mean and include’ indicates that the statutory definition was
not intended to be restrictive or exclusive. Athens Lodge No. 70 v. Wilson, 1953, 117
Cal.App.2d 322, 255 P.2d 482.”

ln Stenberg v. Carhart, 530 U.S. 914, 942 (2000), to wit:

When a statute includes an explicit definition, we must follow that

definition, even if it varies from that term’s ordinary meaning. Meese v.

Keene, 481 U.S. 465, 484-485, 107 S.Ct. 1862, 95 L.Ed.2d 415 (1987) (“It

is axiomatic that the statutory definition of the term excludes unstated

meanings of that term”); Colautti v. Franklin, 439 U.S., at 392-393, n. 10,

99 S.Ct. 675 (“As a rule, ‘a definition which declares what a term

“means” excludes any meaning that is not stated’ ”); Western Union

Telegraph Co. v. Lenroot, 323 U.S. 490, 502, 65 S.Ct. 335, 89 L.Ed. 414

(1945); Fox v. Standard Oil Co. of N. J., 294 U.S. 87, 95-96, 55 S.Ct. 333,
79 L.Ed. 780 (1935) (Cardozo, J.)

See also Burgess v. United States, 553 U.S. 124, 130 (2008) citing Colautti, ibid;
McNamara v. Nomeco Bldg. Specialties, Inc., 26 F.Supp.2d 1168, 1174 (D.Minn. 1998)
“ In ascertaining the Intent of Congress from a plain reading of a statute, it is fundamental
tha “ ‘a statute should be interpreted so as not to render one part inoperative.’
”Mountain States T el & Tel. Co. v. Pueblo of Santa Ana, 472 U.S. 237, 249, (1985),

quoting Colautti v. Franklin, 439 U.S. 379, 392 (1979).

Page 25 of 29

 

 

 

 

In Colautti v. Franklin, 439 U.S.4392 n10 (1979) “As a rule, ‘a definition which
declares what a term “means”. . . excludes any meaning that is not stated’.”

In Western Union Telegraph Co. v. Lenroot, 323 U.S. 490, 502, (1945) “Of course
statutory definitions of terms used therein prevail over colloquial meanings.”

In Fox v. Standard Oil Co. of New Jersey, 294 U.S. 87, 95 (1935) “In such
circumstances definition by the average man or even by the ordinary dictionary with its
studies enumeration of subtle shades of meanings is not a substitute for the definition set
before us by the law makers with instructions to apply it to the exclusion of all others.”
In Price v. Commissioner of Revenue, 1989 WL 158198, *3 (Mirm.Tax Ct. 1989)
“Moreover, where a statutory definition begins by stating what a defined term “means”
rather than “includes,” the definition excludes any meaning not specifically
stated. Colautti v. Franklin, 439 U.S. 379, n. 10, (1979); Meese v. Keene, 481 U.S. 465,

(1987).”

II. Tax Court Holdings
Even though the Tax Court admits that is isn’t a “court” as found in 28 U.S.C. §

610, the Tax Court dismissed the alleged federal liabilities against the Mooneys in accord
with Brewer v. United States, 764 F.Supp. 309, 315 (S.D. N.Y. 1991), to wit:

In order to place a lien against property, the IRS must make a valid
assessment of taxes pursuant to 26 U.S.C. § 6203. After this assessment is

made, the IRS must send a § 6212 “Notice of Deficiency” to the taxpayer.

Then the IRS must provide a “Notice and Demand for payment” of the
assessed tax as required by § 6303(a). Only after full compliance with these
procedures, may the IRS take a lien on the delinquent taxpayer’s property.

In the Tax Court the “Order of Dismissal for Lack of Jurisdiction” is evidenced by

Attachment 4_Docket No. 2429-18 entered on July 20, 2018. So this Court, having

Page 26 of 29

 

never address the issue of Brewer, supra. is plowing forward untrammeled by the

Tax Court dismissal.

III. Conclusion

As this Court is not exercising the “judicial Power of the United States” arising
1 under Article III Sections 1 and 2 but is exercising the “judicial Power of a district court”
codified in 28 U.S.C. § 132, being in reality a modern-day`Star Chamber.

And further, the Minor Inquisitor and Major Inquisitor holding that the “United
States of America” has no legal difference with “United States” is going to shake the
foundations of our Republic. If the “llnited States of America is a sovereign body
politic” therein flows a fortiori that the “United States is a sovereign body politic” which
will have repercussion with the “Constitution of the United States” being now the
» “Constitution of the United States of America” such as 1 Stat. 97 and 1 Stat 98
“amendments to the constitution of the United States,” the Oath in Article II Clause 8is
now also “Constitution of the United States of America” and “President of the United
States of America” is not correct; and Preamble that was “establish this Constitution for
the United States of America” is not establish this Constitution for the United States,”
Article II Section 4 “civil Officers of the United States” is now also “civil Offers of the
United States of America,” in Article III Section 2 and Article VI Clause 2, “the Laws of
the United States” is now the “Laws of the United States of America,” and amazing'
Articles of Confederation for the “United States of America” is also the Articles of
Confederation for the “United States.” This just a very minuscule sample of the CON of

the Minor Inquisitor and the Major Inquisitor untrammeled by the “Constitution of the

Page 27 of 29

 

 

 

United States,” the “Laws of the United States,” holding and precedents of the “Supreme
Court of the United States” that is now also the “Supreme Court of the United States of
America.” Imagine when the Justices of the Supreme Court of United States find out that
two Inquisitors in Minnesota have enlightened them of that the “United States”' and the
“United States of America” are exactly the same_Darn founders of Republic where just
plain stupid it seems.

Yes, the “United States” was the real party of interest from 1789 to 1913; and then
magically right after the Seventeenth Amendment passed the “United States” was no
longer the real party of interest with “standing” but the “United States of America”
showed up. Of course with the CON of no citizens of the several States (We the _People)
exercising right of suffrage and the elective franchise and the Legislatures of the several
States no longer electing “Senators of the United States,” we are back to the plenary
Powers of Congress with Legislating for “agencies” under “regulations” and the
President of the United States using Executive Orders as the under 49 Stat. 501 “Federal
agency” or “agency” mean the President of the United States.

As plead with the evidence of public records and unambiguous Statues of the
United States this Court lacks “subject matter jurisdiction” arising under Article III
Sections 1 and 2 excising the judicial Power of the United States and the “United
States of America is a sovereign body politic” has no authority or standing under
the Constitution of United States within the several States, being the Union of States.

Therefore as a matter of law this instant Case must be dismissed with prejudice.

Page 28 of 29

 

 

 

 

Certificate of Service.

I certify that this Notice is comprised of 8,7 51
words in 13 Font in Times New Roman.

I further certify that this Opposition was
delivered personally or mailed First Class prepaid to
the following parties, to Wit:

Michael R. Pahl

Depart of Justice, Tax Division
P.O. Box 7238 Ben Franklin Station
Washington, D.C. 20044

Phone 202-514-6488

Fax 202-514-6770

`Date: october 12, 2018

U §{gn'§ture %

Page 29 of 29

/S/GK"\\\~NET

gm l?. 2013
l ML

 

 

 

